t c memo united_states tax_court ann m lassiter and estate of henry a lassiter deceased ann m lassiter administratrix cta petitioners v commissioner of internal revenue respondent docket no filed date h and w deducted net operating losses nol on their joint federal_income_tax return for the year in which h died the nols all of which were attributable to h’s business activities arose before and during h’s bankruptcy proceeding under ch of the bankruptcy code the bankruptcy proceeding terminated in after h’s death pursuant to fed r bankr p the proceeding was continued and concluded after h’s death as though he had not died held sec_172 and i r c permit the deduction of the nols on the joint_return -- - david d aughtry lawrence sherlock and linda s paine for petitioners david delduco and elizabeth b williamson for respondent memorandum opinion laro judge this case is before the court fully stipulated see rule ' respondent determined a dollar_figure deficiency in the federal_income_tax of henry a lassiter and ann m lassiter mr lassiter and ms lassiter respectively the lassiters collectively and a dollar_figure addition thereto under sec_6662 following respondent’s concession that petitioners are not liable for the addition_to_tax we must decide whether mr lassiter upon termination of his bankruptcy_estate succeeded to any net operating losses nols from the estate which the lassiters may use to calculate their joint federal_income_tax liability we hold he did background the stipulation of facts and the attached exhibits are incorporated herein the stipulated facts are found accordingly the lassiters were married until mr lassiter died on date and ms lassiter in her own right and as administratrix of unless otherwise noted rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code in effect for the year in issue bankruptcy code references are to u s c mr lassiter’s estate filed a joint federal_income_tax return for she resided in georgia when she filed the petition with this court the record does not disclose where mr lassiter resided when he died mr lassiter built a substantial net_worth buying and selling timberland and other realty he had interests ina number of corporate and noncorporate entities dealing in real_estate including lassiter properties inc lpi an s_corporation in which he was the sole shareholder he financed his real_estate purchases through bank loans in because of a downturn in the economy many banks tightened their lending policies and refused to renew his loans mr lassiter was unable to repay his debts on time and on date he filed in the northern district of georgia an individual bankruptcy petition under chapter of the bankruptcy code chapter separate chapter bankruptcy petitions were also filed at that time for lpi ansley development corp ansley and little henry’s food stores inc henry’s henry’s ansley lpi and mr lassiter are collectively referred to as the debtors mr lassiter had a 50-percent interest in ansley and he was the sole shareholder of henry’s the bankruptcy court never consolidated the four separate bankruptcy cases but allowed the debtors to file a single_plan of reorganization the debtors filed a joint plan_of_reorganization q4e- on or about date after this plan was fine tuned the debtors filed a first amended joint plan_of_reorganization on date mr lassiter’s individual bankruptcy case continued after his death he continued to be included in the proceeding as debtor-in-possession as though he had not died he continued to be included in all actions concerning the plan_of_reorganization including the bankruptcy court’s date order of confirmation that order terminated each debtor’s bankruptcy_estate taking into account the lassiters’ original and amended income_tax returns and all adjustments respondent made to those returns other than those at issue in this case their taxable_income or nols for through are as follows year income nol dollar_figure --q- big_number big_number big_number big_number big_number big_number for through the taxable_income or nols of mr lassiter as debtor-in-possession of his bankruptcy_estate are as follows year income nol dollar_figure big_number big_number discussion petitioners argue that they may apply against their income the nols which passed to mr lassiter from his bankruptcy_estate under sec_1398 respondent argues that the lassiters may not use any of those nols because the bankruptcy_estate terminated after mr lassiter’s death we agree with petitioners we start our analysis by examining sec_172 and sec_1398 the statutory provisions in issue we begin first with sec_172 which sets out in detail the procedures to be used in computing the amounts allowable as nols and in determining the years to which an nol may be carried so far as is relevant sec_172 provides sec_172 b net_operating_loss carrybacks and carryovers -- years to which loss may be carried ---- a general_rule --except as otherwise provided in this paragraph a net_operating_loss for any taxable year-- - - shall be a net_operating_loss_carryback to each of the taxable years preceding the taxable_year of such loss and shall be a net_operating_loss_carryover to each of the taxable years following the taxable_year of the loss under a plain reading of sec_172 b a a taxpayer such as mr lassiter must first apply an nol loss to his third taxable_year preceding the loss then apply any remaining portion of that loss to his second taxable_year preceding the loss and then apply any portion of the loss that still remains to his taxable_year immediately preceding the loss if the nol is not fully absorbed in those carryback years or if the taxpayer elects under sec_172 to waive the carryback of the nol sec_172 b a mandates that the unabsorbed nol be carried forward to and applied in the first taxable_year postdating the loss sec_172 b a further mandates that this carryover procedure follow for each of the next years until the nol is applied in full with the exception of sec_172 and certain other specialized rules set forth in sec_172 none of which are applicable here the statute does not provide explicitly any rule that would allow a taxpayer to decline to apply an nol in the year which is next in line under the statutory scheme as the u s supreme court has observed with respect to the purpose of this statute - j- the net_operating_loss_carryover and carryback provisions were enacted to ameliorate the unduly drastic consequences of taxing income strictly on an annual basis they were designed to permit a taxpayer to set off its lean years against its lush years and to strike something like an average taxable_income computed over a period longer than one year 429_us_32 quoting 353_us_382 the parties agree that if the bankruptcy_estate had terminated in before the death of mr lassiter sec_172 and sec_1398 would allow mr lassiter to succeed to the nols of the bankruptcy_estate and would allow petitioners to apply those nols on the lassiters’ tax_return the parties also generally agree on the operation of sec_1398 which was enacted as part of the bankruptcy_tax_act_of_1980 publaw_96_589 94_stat_3397 in general and so far as is relevant to this case the operation of sec_1398 is summarized as follows the filing of a bankruptcy petition under chapter creates a new taxable entity the bankruptcy_estate that 1s separate from the debtor sec_1398 the bankruptcy_estate computes its taxable_income in the same manner as an individual does except that the entity must use the tax_rates applicable to a married individual filing a separate_return sec_1398 further the bankruptcy_estate succeeds to and takes into account the individual debtor’s tax_attributes eg any nol carryforward sec_1398 in the case of nols the - - bankruptcy_estate succeeds to the nols as determined under sec_172 as of the first day of the individual debtor’s taxable_year in which the case commences sec_1398 the nols as determined by a calendar_year individual debtor as of january of the year the debtor files a bankruptcy petition go to the bankruptcy_estate for its exclusive use for the benefit of the creditors on the commencement_date id the individual debtor then succeeds to and takes into account the nols of the bankruptcy_estate at the termination of the bankruptcy case sec_1398 this includes both the remaining nols that the bankruptcy_estate succeeded to under sec_1398 and the unused tax_attributes accumulated by the operation of the bankruptcy_estate id the years in which the debtor may use specifically subsecs g and i of sec_1398 provide sec_1398 estate succeeds to tax_attributes of debtor --the estate shall succeed to and take into account the following items determined as of the first day of the debtor’s taxable_year in which the case commences of the debtor-- net_operating_loss carryovers ---the net_operating_loss carryovers determined under sec_172 debtor succeeds to tax_attributes of estate --in the case of a termination of an estate the debtor shall succeed to and take into account the items referred to in paragraphs and of subsection gq in a manner similar to that provided in such paragraphs but taking into account continued --- - the estate’s nols and the unused nols that the estate succeeded to are governed by sec_1398 j that section provides treatment of certain carrybacks -- a carrybacks from estate --if any carryback_year of the estate is a taxable_year before the estate’s first taxable_year the carryback to such carryback_year shall be taken into account for the debtor's taxable_year corresponding to the carryback_year b carrybacks from debtor's activities --the debtor may not carry back to a taxable_year before the debtor’s taxable_year in which the case commences any carryback from a taxable_year ending after the case commences the interpretation of the phrase the debtor shall succeed to and take into account the items referred to in paragraphs x of subsection g in sec_1398 is critical to the resolution of this case in determining the meaning of a statutory provision such as this the plain meaning of the provision is ordinarily conclusive 489_us_235 such a plain meaning must be ascertained in light of the object and structure of the statute as a whole 494_us_152 486_us_281 bearing in mind the language and design of the statute as a whole we focus on three portions of the emphasized phrase see supra note in sec_1398 1i first congress chose to continued that the transfer is from the estate to the debtor instead of from the debtor to the estate x xk emphasis added -- - characterize the type of obligation imposed by the subsection by using the word shall congress’ use of the word shall relates to the essence of the statutory provision itself and when viewed in light of the statute as a whole imposes a mandatory directive on the debtor in applying the relevant attributes 533_us_146 121_sct_2079 71_tc_752 the word ‘shall’ is the single most important textual consideration in evaluating whether compliance with a statutory provision is mandatory or directory second congress chose to use the term succeed to with no limitation on the succession the ordinary meaning of the term in this context is to take next in time or to follow in succession eg the acquisition of rights from another webster’s ii new riverside university dictionary black’s law dictionary 6th ed third and most importantly the text of the phrase mandates that the debtor be the person who succeeds to and takes into account any nols from the bankruptcy_estate we think that congress’s use of the word debtor rather than the term taxpayer that is normally used in the code is significant the word debtor in the bankruptcy context is a term of art that the bankruptcy code defines specifically as any person or municipality concerning which a case under this title has been commenced bankruptcy code sec_101 given that congress promulgated that definition as part of the bankruptcy reform act of publaw_95_598 92_stat_2551 and that we must presume that congress knew of this definition years later when it enacted sec_1398 1i see 499_us_554 434_us_575 100_tc_124 affd without published opinion 25_f3d_1048 6th cir we conclude that congress intended to import the bankruptcy code’s definition of the word debtor into the same word used in sec_1398 in fact the legislative_history of sec_1398 makes it clear by frequent references to the bankruptcy code that congress knew about the bankruptcy code’s terms of art e g s rept pincite 1980_2_cb_620 death in and of itself does not alter the identity of the debtor for bankruptcy code purposes pursuant to statutory authority ’ the supreme court promulgated rule of the federal rules of bankruptcy procedure applicable in the case of as part of the bankruptcy reform act of publaw_95_598 92_stat_2549 congress reaffirmed the authority of the supreme court to prescribe procedural rules for bankruptcy cases this authority 1s codified pincite u s c sec amongst the provisions which grant the court the authority to prescribe the rules of procedure for federal district courts the debtor’s death or incompetency that rule which carries the force and effect of law provides death or incompetency of debtor if a reorganization family farmer’s debt adjustment or individual’s debt adjustment case is pending under chapter chapter or chapter the case may be dismissed or if further administration is possible and in the best interest of the parties the case may proceed and be concluded in the same manner so far as possible as though the death or incompetency had not occurred emphasis added taking into account that congress used the mandatory form shall in sec_1398 that congress put no limitation on the succession and that death does not necessarily alter the identity of the debtor in bankruptcy proceedings strongly we hold that petitioners are entitled to deduct on their joint_return for the nols in question the cases cited by respondent for a contrary result merely stand for the general proposition that sec_172 shows a general purpose to confine allowable losses to the taxpayer who sustained them and to treat those losses as personal and nontransferable to another ’ see eg 292_us_435 respondent relies on 423_f2d_157 3d cir we read that case to stand for the proposition that for a cash_basis taxpayer accounts paid or received after the taxpayer’s death may not be included in the taxpayer’s final joint_return the facts of poorbaugh also are distinguishable from those of this case whereas the taxpayer there sought to include in the final joint_return transactions that occurred after death petitioners seek to deduct expenditures that occurred before mr lassiter’s death addressing the predecessor to sec_172 sec_1398 however provides explicitly a clear exception to this general_rule see sec_1398 jj we are unpersuaded by the cases cited that we should deviate from what we perceive is the intent purpose and meaning of the statute mr lassiter is the taxpayer who sustained the nols and he seeks to use those nols on his final income_tax return in contrast to respondent we read no requirement in the statute that those nols be vested at the time of mr lassiter’s death in order for him to do so our reading furthers the purpose of sec_172 to ameliorate the unduly drastic consequences of taxing income strictly on an annual basis united_states v foster lumber co u s pincite citation and quotation marks omitted and is consistent with the purpose of sec_1398 a statutory exception to the rule that only the entity that incurs the loss may use the loss we conclude that petitioners may use the disputed nols on their joint_return on the basis of this conclusion we consider it unnecessary to and do not consider petitioners’ alternative argument that sec_6013 produces the same result decision will be entered under rule
